IN THE SUPREME COURT OF MISSISSIPPI

                               NO. 2007-CT-01648-SCT

GEORGE E. TRIM

v.

LISA MOSLEY TRIM

                            ON WRIT OF CERTIORARI

DATE OF JUDGMENT:                        08/24/2007
TRIAL JUDGE:                             HON. J. DEWAYNE THOMAS
COURT FROM WHICH APPEALED:               HINDS COUNTY CHANCERY COURT
ATTORNEY FOR APPELLANT:                  WILLIAM LEE COLBERT, JR.
ATTORNEYS FOR APPELLEE:                  KIMBERLY PINE TURNER
                                         RANDALL HARRIS
NATURE OF THE CASE:                      CIVIL - DOMESTIC RELATIONS
DISPOSITION:                             THE JUDGMENT OF THE COURT OF
                                         APPEALS IS REVERSED, AND THE
                                         JUDGMENT OF THE CHANCERY COURT
                                         OF HINDS COUNTY IS REINSTATED AND
                                         AFFIRMED - 04/29/2010
MOTION FOR REHEARING FILED:
MANDATE ISSUED:




      EN BANC.

      CHANDLER, JUSTICE, FOR THE COURT:

¶1.   George E. Trim and Lisa Mosley Trim obtained an irreconcilable-differences divorce

by order of the Chancery Court for the First Judicial District of Hinds County on June 14,

2000. Lisa was not represented by counsel in the divorce proceeding, and neither party

propounded discovery beyond the mandatory Uniform Chancery Court Rule 8.05 financial

disclosure statements. On November 19, 2004, Lisa filed a “Petition to Set Aside the Final
Judgment of Divorce and/or Property Settlement Agreement on the Allegation of Fraud.”

In the petition, Lisa asserted that George fraudulently had misrepresented the value of his

corporate stock, a marital asset, to be $100,000 in his Rule 8.05 financial disclosure

statement. The chancellor granted the petition, finding that the elements of fraud were met

by clear and convincing evidence and that the actual value of the corporate stock at the time

of the divorce had been $694,000. Subtracting the $100,000 that had been equitably

distributed in the divorce judgment, the chancellor awarded Lisa twenty-five percent of

$594,000 under Ferguson v. Ferguson, 639 So. 2d 921 (Miss. 1994), plus attorneys’ fees

and costs. George appealed, arguing that Lisa’s petition had been untimely filed under

Mississippi Rule of Civil Procedure 60(b) and that the chancellor erroneously had found

clear and convincing evidence of the elements of fraud. This Court assigned the case to the

Court of Appeals.

¶2.    A divided Court of Appeals reversed and rendered, finding that Lisa’s petition had

been untimely filed under Mississippi Rule of Civil Procedure 60(b). Trim v. Trim, 2009
WL 1058630, at *5 (Miss. Ct. App. Apr. 21, 2009). The Court of Appeals held that the

chancellor erroneously had deemed the petition timely under the catch-all provision in Rule

60(b)(6), under which a motion for relief from a final judgment shall be made within a

reasonable time. The Court of Appeals determined that because Lisa’s petition alleged fraud,

Rule 60(b)(1) applied and that the petition was untimely under that rule’s six-month deadline.

Having so found, the Court of Appeals declined to reach the merits of the fraud issue. After

the Court of Appeals denied Lisa’s motion for rehearing, Lisa filed a petition for writ of

certiorari, which this Court granted. Lisa raises two issues for decision on certiorari: (1)

                                              2
whether the decision rendered by the Court of Appeals conflicts with prior Court of Appeals

decisions and with decisions of this Court, and (2) whether this case involves fundamental

issues of broad public importance requiring our review.

¶3.    This Court is confronted with a finding by the chancery court that a party to divorce

litigation intentionally submitted a substantially false Rule 8.05 financial disclosure

statement. The chancellor determined that this misconduct constituted fraud on an adverse

party. We take this opportunity to hold that a party’s intentional filing of a substantially false

Rule 8.05 financial disclosure statement constitutes a fraud on the court, for which there is

no limitation of time restricting the court from affording a remedy. Miss. R. Civ. P. 60(b).

Therefore, it was within the chancellor’s authority to modify the final judgment of divorce.

The judgment of the Court of Appeals is reversed, and the judgment of the Chancery Court

of Hinds County is reinstated and affirmed.

                                            FACTS

¶4.    The Court of Appeals provided a thorough recitation of the facts, which we restate:

               On November 16, 1990, George and Lisa were married in Hinds
       County, Mississippi. No children were born to the marriage. Over the course
       of their marriage, Lisa worked as a sales representative for the Berry Company
       selling yellow page advertisements, and George was self-employed in a
       computer networking and cabling business, Business Communications, Inc.,
       (BCI). In 1993, George and Tony Bailey (Bailey) partnered to form (BCI),
       which is a closely-held subchapter S for profit corporation. Bailey owned
       fifty-one percent of the stock, with George owning a minority share of
       forty-nine percent.

              George and Lisa continued to live as husband and wife until their
       separation in September 1999. Around the time of their separation, George
       and Lisa discussed their financial status. George thought that the value of his
       stock in BCI was worth $100,000, and Lisa owned a retirement account valued
       at $120,000. The equity in George and Lisa's home was $30,000. George


                                                3
proposed that Lisa keep her retirement account; he keep his BCI stock and
their home; and he pay Lisa $5,000 to make up the difference. In essence, the
couple divided their marital assets equally. After this, on September 24, 1999,
Lisa signed a property settlement agreement reflecting the couple's decision.

       George and Lisa did not file for divorce until seven months later. On
April 10, 2000, George and Lisa filed a Joint Complaint and Consent to
Divorce based on irreconcilable differences. They also attached the above
property settlement agreement to their complaint. Pursuant to Uniform
Chancery Court Rule 8.05 (hereinafter 8.05), each party submitted a financial
statement of their assets and liabilities to the court. In his 8.05 statement,
George again listed the value of his BCI stock at $100,000. On June 14, 2000,
the Hinds County Chancery Court entered a final judgment granting a divorce
to George and Lisa and ratified the property settlement agreement attached in
the divorce complaint.

       Following the divorce, in 2001, the business relationship between
George and Bailey began to deteriorate. In July 2001, at a board of directors'
meeting, Bailey and a third director voted to fire George as president of the
company and reduce his management responsibilities and salary. As a result
of being “squeezed out” of the company, George filed suit against Bailey and
BCI alleging breach of fiduciary duty and wrongful breach of minority rights.
He sought to have the company dissolved. Pursuant to statutory requirements,
the Madison County Chancery Court held a hearing to determine the value of
George's BCI stock, and the court determined that the better result, rather than
to dissolve the company, was to have BCI pay George for his stock and for
George to relinquish any rights in BCI. The stock valuations presented in that
hearing spurred the present litigation between Lisa and George.

       During the litigation between George and Bailey, each party presented
expert testimony to determine the value of George's stock, and the chancellor
adopted George's expert's finding that the stock was worth $1,186,000 as of
August 14, 2001. During the Trim v. Bailey litigation, the chancellor
expressed dissatisfaction with the determined values because of the disparity
of findings between the parties' experts. However, due to the parties'
unwillingness to hire a third expert, he felt bound to choose one of the
amounts, so he chose the higher value. It is clear that difficulty existed in
placing a definitive monetary value on the stock. Rather, determinations were
based on numerous factors that were not easily discernible and resulted in
vastly different valuations.

       Lisa waited until November 19, 2004, to file suit against George
claiming that he had fraudulently misrepresented the value of his stock when


                                       4
       they were discussing their property settlement agreement over five years
       earlier in September 1999.[1 ] In the Trim v. Trim litigation, Lisa hired a third
       expert, which presented yet another opinion concerning the value of George's
       stock. Lisa's expert valued George's stock at $694,000 at the time of George
       and Lisa's divorce. The chancellor accepted this opinion and awarded Lisa
       25% of this amount [less the $100,000 that had already been subjected to
       equitable distribution in the divorce judgment]. In other words, Lisa received
       an additional $148,000 plus attorneys' fees and costs. The judgment from that
       litigation is now the subject of this appeal.

Trim, 2009 WL 1058630, at *1-2 (footnotes omitted).

                                STANDARD OF REVIEW

¶5.    This Court reviews judgments in domestic relations cases under the familiar

“substantial evidence/manifest error” rule. Evans v. Evans, 994 So. 2d 765, 768 (Miss.

2008). We will not disturb the chancellor’s findings unless those findings were manifestly

wrong, clearly erroneous, or the chancellor applied an incorrect legal standard. Id.

                                        ANALYSIS

¶6.    On certiorari, Lisa argues that the Court of Appeals’ reversal of the chancellor’s

modification of the final judgment of divorce conflicted with its prior decisions and that this

case involves broad issues of public importance. This case requires the Court to determine

whether the chancellor had authority to modify a final judgment of divorce upon a finding

that one party fraudulently had misrepresented the value of an asset in the party’s Uniform

Chancery Court Rule 8.05 financial disclosure statement.          Mississippi Rule of Civil

Procedure 60 provides, in part:




       1
         After Lisa learned of the higher stock valuation in 2002, she sought representation
from two successive attorneys who failed to take any action in the case; she finally retained
a third attorney who filed the instant lawsuit on November 19, 2004.

                                              5
      (b) Mistakes; Inadvertence; Newly Discovered Evidence; Fraud, etc. On
      motion and upon such terms as are just, the court may relieve a party or his
      legal representative from a final judgment, order, or proceeding for the
      following reasons:

             (1) fraud, misrepresentation, or other misconduct of an adverse
             party;

             (2) accident or mistake;

             (3) newly discovered evidence which by due diligence could not
             have been discovered in time to move for a new trial under Rule
             59(b);

             (4) the judgment is void;

             (5) the judgment has been satisfied, released, or discharged, or
             a prior judgment upon which it is based has been reversed or
             otherwise vacated, or it is no longer equitable that the judgment
             should have prospective application;

             (6) any other reason justifying relief from the judgment.

      The motion shall be made within a reasonable time, and for reasons (1), (2)
      and (3) not more than six months after the judgment, order, or proceeding was
      entered or taken. A motion under this subdivision does not affect the finality
      of a judgment or suspend its operation. Leave to make the motion need not be
      obtained from the appellate court unless the record has been transmitted to the
      appellate court and the action remains pending therein. This rule does not limit
      the power of a court to entertain an independent action to relieve a party from
      a judgment, order, or proceeding, or to set aside a judgment for fraud upon
      the court. Writs of coram nobis, coram vobis, audita querela, and bills of
      review and bills in the nature of a bill of review, are abolished. The procedure
      for obtaining any relief from a judgment shall be by motion as prescribed in
      these rules or by an independent action and not otherwise.

Miss. R. Civ. P. 60(b) (emphasis added).

¶7.   The decision to modify a prior order under Rule 60(b) is a matter within the trial

court’s sound discretion. Accredited Sur. and Cas. Co. v. Bolles, 535 So. 2d 56, 58 (Miss.

1988). The first five enumerated clauses of Rule 60(b) allow modification of a final


                                             6
judgment in the specific listed circumstances. Miss. R. Civ. P. 60(b)(1-5). Rule 60(b)(6)

provides a “catch-all” provision under which relief may be granted in exceptional and

compelling circumstances, such as for fraud upon the court. Miss. R. Civ. P. 60(b); Tirouda

v. State, 919 So. 2d 211, 214 (Miss. Ct. App. 2005). While a Rule 60(b)(6) motion must be

brought within a reasonable time, a motion made under the first three enumerated clauses

must be brought within six months of the entry of the final judgment. Miss. R. Civ. P. 60(b).

This Court has held that use of Rule 60(b)(6) must be based on some reason other than those

listed in the first five enumerated clauses of the rule. Am. States Ins. Co. v. Rogillio, 10 So.
3d 463, 474 (Miss. 2009).

       A. The chancellor’s decision

¶8.    The chancellor determined that George fraudulently had misrepresented the value of

his corporate stock to be $100,000 in his Rule 8.05 financial disclosure statement, which was

incorporated into the final judgment of divorce on June 14, 2000. In making this finding, the

chancellor relied upon the undisputed evidence that, in December 1999, George had

submitted a personal financial statement to State Bank and Trust valuing the stock at

$1,100,000, and in December 2000, he had submitted another statement to State Bank and

Trust valuing the stock at $1,837,500. The chancellor determined that George’s submission

of a false Rule 8.05 statement constituted perjury of a single witness; therefore, it did not rise

to the level of fraud upon the court.

¶9.    The chancellor further found that Lisa could not have discovered George’s fraud until

after the expiration of the six-month time limit under Rule 60(b)(1). Addressing the Rule

60(b)(1) time limit, the chancellor stated:

                                                7
               [George] argues that this court is precluded from any action based upon
       the Court of Appeals ruling in Brown v. Estate of Johnson, 822 So. 2d 1072
       (Miss. App. 2002). This court has reviewed Brown repeatedly and is aware
       of the finding that “mere perjury is not ground for collateral attack on a
       judgment of divorce.” Brown v. Estate of Johnson, 822 So. 2d 1072, 1073
       (Miss. App. 2002) (citing Kirby v. Kent, 160 So. 569, 572 (Miss. 1935)).
       However, this court finds that equity demands that [George] not be rewarded
       for his deceitful behavior.

¶10.   The chancellor cited Kalman v. Kalman, in which the Court of Appeals had allowed

the consideration of a motion to modify a final judgment of divorce more than three years

after entry of judgment based upon the husband’s nondisclosure of lottery winnings. Kalman

v. Kalman, 905 So. 2d 760, 763-64 (Miss. Ct. App. 2004). The Court of Appeals in Kalman

stated that the husband’s argument pertaining to his failure to disclose accurate financial

information was an attempt to justify a fraud on the court. Id. at 764. Citing the court’s

equitable powers, the chancellor here deemed Lisa’s “Petition to Set Aside a Final Judgment

of Divorce and/or Property Settlement” to be a “Motion to Modify the Final Judgment of

Divorce and/or Property Settlement.” Essentially, the chancellor determined that, when

presented with egregious circumstances similar to those in Kalman, the chancery court has

the equitable power to entertain a motion to modify a final judgment of divorce filed outside

the six-month time limit in Rule 60(b)(1).

       B. The Court of Appeals’ opinions

¶11.   Before the Court of Appeals, George argued that the chancellor’s finding of fraud was

an abuse of discretion, and that Lisa’s petition was untimely under Rule 60(b)(1). The Court

of Appeals conducted a lengthy analysis of the evidence of fraud that was before the

chancellor and determined that “the facts place genuine doubt upon a legitimate fraud



                                             8
claim[.]” Trim, 2009 WL 1058630, at *5. In particular, the Court of Appeals expressed

doubt that George intentionally had misrepresented the value of the stock. However, the

Court of Appeals found it unnecessary to decide whether the chancellor’s finding of fraud

was an abuse of discretion, because it found the determinative issue to be whether Lisa’s

petition was untimely filed under Rule 60(b)(1). The Court of Appeals found that the

chancellor erroneously had relied upon Rule 60(b)(6) in deciding the case. The Court of

Appeals stated:

       The chancellor’s ruling relating to Lisa’s fraud claim does not preempt Rule
       60(b)(1). Rule 60(b)(1) clearly requires that any claim of fraud upon a party
       to litigation must be brought within six months after the judgment, and such
       a claim does not fall within the “catch-all” Rule 60(b)(6). As stated in
       Tirouda, “this Court is without authority where Rule 60(b)(1), (2), or (3) is the
       basis for an action and the motion is brought beyond the six-month limitation.”
       Tirouda, 919 So. 2d at 214(¶8).

Trim, 2009 WL 1058630, at *7.

¶12.   The Court of Appeals distinguished its prior decision in Kalman, in which it had

allowed consideration of a motion to modify made three years after entry of the final divorce

judgment, finding that “the instant matter does not deal with something as bizarre as a litigant

winning the lottery one month prior to divorce and hiding his winnings from the spouse and

the court.” Trim, 2009 WL 1058630, at *6. The Court of Appeals cited Lisa’s testimony

that she was involved in George’s business, from which it concluded that Lisa easily could

have discovered the true stock value prior to the divorce judgment. The Court of Appeals

also stated that a property settlement agreement incorporated into a divorce decree is not

subject to modification.




                                               9
¶13.   The Court of Appeals concluded that, although the result was a harsh one, Lisa’s

petition was time-barred under Rule 60(b)(1). Accordingly, the Court of Appeals reversed

and rendered a judgment for George. In dissent, four judges argued that sufficient evidence

supported the chancellor’s finding of fraud, and that the chancellor possessed discretion to

entertain Lisa’s petition pursuant to the “grand reservoir of equitable power to do justice in

a particular case” afforded by Rule 60(b)(6). Trim, 2009 WL 1058630, at *8-10 (Myers,

P.J., dissenting). The dissent argued that, because Lisa could not have discovered the value

of the stock within the six-month time limitation, this was an extraordinary situation in which

equitable principles justified the application of Rule 60(b)(6) rather than Rule 60(b)(1).

Further, the dissent argued that, although Lisa did not file the petition until approximately

two years after her discovery of the misrepresentation, the evidence of dilatory conduct by

Lisa’s attorneys would have permitted a finding that she had brought the petition within a

reasonable time.

       C. Discussion

¶14.   The Court of Appeals’ analysis of the chancellor’s ability to modify the final judgment

of divorce was limited to determining the court’s authority under Rule 60(b). Both the

majority and the dissenting opinions found that the chancellor had used Rule 60(b)(6) to

modify the judgment; the majority and the dissent disagreed about whether the chancellor’s

use of Rule 60(b)(6) was permissible. This Court’s review of the chancellor’s opinion

reveals that the chancellor did not invoke Rule 60(b)(6) as authority for the modification.

Instead, the chancellor opted to use his equitable powers to treat Lisa’s petition as a motion




                                              10
to modify the final judgment, and he modified the equitable distribution of marital property

accordingly.

¶15.   Rule 60(b) provides that the rule does not limit the court’s power to “to set aside a

judgment for fraud upon the court.” Miss. R. Civ. P. 60(b). “Relief based on ‘fraud upon

the court’ is reserved for only the most egregious misconduct, and requires a showing of ‘an

unconscionable plan or scheme which is designed to improperly influence the court in its

decision.’” Wilson v. Johns-Manville Sales Corp., 873 F.2d 869, 872 (5th Cir. 1989)

(quoting Rozier v. Ford Motor Co., 573 F.2d 1332, 1338 (5th Cir.1978)). Fraud on the court

“should ‘embrace only the species of fraud which does or attempts to, defile the court itself,

or is a fraud perpetrated by officers of the court so that the judicial machinery cannot perform

in the usual manner its impartial task of adjudging cases that are presented for adjudication.’”

Id. (quoting Kerwit Med. Prods., Inc. v. N & H Instruments, Inc., 616 F.2d 833, 836 n.8

(5th Cir. 1980)). “Fraud vitiates a judgment caused by the active agency of some party to the

proceeding, as the court is misled and deceived as to the facts upon which it attempts to

administer the law, and mistake is equally efficacious in procuring a wrong . . . . Brown v.

Wesson, 114 Miss. 216, 74 So. 831, 834 (1917).

¶16.   It has been recognized that “[t]he mere nondisclosure to an adverse party and to the

court of facts pertinent to a controversy before the court does not add up to ‘fraud upon the

court’ for purposes of vacating a judgment under Rule 60(b).” Kerwit Med. Prods., 616 F.
2d at 837. We find that the intentional filing of a substantially false Rule 8.05 statement is

misconduct that rises above mere nondisclosure of material facts to an adverse party. A Rule

8.05 statement is a mandatory filing with the chancery court that provides that court with

                                              11
accurate financial information to assist in its equitable distribution of the divorcing parties’

assets. Miss. Unif. Ch. R. 8.05. In many divorce cases, a chancellor undertaking equitable

distribution has the power to control virtually every asset the parties possess. It is vital to the

effective administration of justice in the domestic relations arena that chancellors undertake

this task while in possession of accurate financial information. To that effect, our rules

provide that the failure to submit a Rule 8.05 statement without just cause constitutes

contempt of court. Miss. Unif. Ch. R. 8.05.

¶17.   We hold that a party’s intentional filing of a substantially false Rule 8.05 financial

statement constitutes a fraud on the court. In this case, the chancellor found that clear and

convincing evidence demonstrated that George intentionally had filed a false Rule 8.05

financial disclosure statement that drastically undervalued a major marital asset. However,

the chancellor determined that George’s conduct constituted fraud on a party and did not rise

to the requisite level of egregiousness for fraud on the court. This finding was manifestly

erroneous. We hold that, by intentionally filing a substantially false Rule 8.05 financial

disclosure statement, George committed a fraud upon the court. Therefore, no time limit

constrained the chancellor’s ability to modify the divorce judgment to remedy the fraud on

the court. Miss. R. Civ. P. 60(b).

¶18.   The Court of Appeals cited Townsend v. Townsend, 859 So. 2d 370, 376 (Miss.

2003), for the proposition that a property settlement agreement is not subject to modification.

However, Townsend clarifies that a property settlement agreement is like any other contract,

and may be reformed on the basis of mutual mistake, or a mistake by one party coupled with

fraud or inequitable conduct by the other party. Townsend, 859 So. 2d at 376 (quoting

                                                12
Johnson v. Consol. Am. Life Ins. Co., 244 So. 2d 400, 402 (Miss. 1971); see Norton v.

Norton, 742 So. 2d 126, 129 (Miss. 1999) (stating that “absent fraud or a contractual

provision stating otherwise, neither a property settlement nor lump sum alimony may be

modified”).

¶19. We further observe that, although the Court of Appeals expressed doubt that the

elements of fraud had been met, that court improperly reweighed the evidence before the

chancellor to reach this conclusion.          The elements of an intentional or fraudulent

representation, which must be proven by clear and convincing evidence, are:

       (1) a representation, (2) its falsity, (3) its materiality, (4) the speaker's
       knowledge of its falsity or ignorance of its truth, (5) his intent that it should be
       acted on by the hearer and in the manner reasonably contemplated, (6) the
       hearer's ignorance of its falsity, (7) his reliance on its truth, (8) his right to rely
       thereon, and (9) his consequent and proximate injury.

McCord v. Healthcare Recoveries, Inc., 960 So. 2d 399, 406 (Miss. 2007). The Court of

Appeals observed that the chancellor had “seemed to place great emphasis” on the fact that

George had represented in a financial statement to State Bank and Trust in December 1999

that the value of his stock in BCI was $1,100,000, but represented in his 8.05 statement in

April 2000 that it was worth only $100,000. The chancellor also had relied on the fact that

George had represented in a financial statement to State Bank and Trust in December 2000

that his stock was worth $1,186,000. Based upon George’s testimony that: (1) the financial

statements were not completed by him, but only signed by him; (2) he was relatively

uneducated and had quit school at the age of sixteen; (3) he did not believe the stock was

worth $1,100,000 when he discussed the divorce settlement with Lisa in September 1999 and

submitted the Rule 8.05 statement in April 2000; and (4) his own expert in the Trim v. Bailey

                                                 13
litigation had valued the stock at $111,000, the Court of Appeals found the evidence

unconvincing that George intentionally had perpetrated fraud upon Lisa. Moreover, the

Court of Appeals found that Lisa’s reliance on George’s valuation was naive due to her

testimony that she had performed work for BCI on several occasions. The Court of Appeals

stated: “On one hand, she claimed to work at and be very involved with the company; while

on the other hand, she claimed to barely know George’s partner or any details surrounding

the closely-held company. It is unclear where the truth lies.” Trim, 2009 WL 1058630, at

*4. The Court of Appeals also stated that, if Lisa had harbored doubts about the stock

valuation at the time of the divorce, she could have refused to execute the property settlement

agreement, requested George’s agreement to an appraisal of the stock, or demanded BCI’s

financial records. Id.

¶20.   “The credibility of the witnesses and the weight of their testimony, as well as the

interpretation of evidence where it is capable of more than one reasonable interpretation, are

primarily for the chancellor as the trier of facts.” Chamblee v. Chamblee, 637 So. 2d 850,

860 (Miss. 1994) (quoting Polk v Polk, 559 So. 2d 1048, 1049 (Miss. 1990)). We observe

that the evidence which the Court of Appeals found to cast doubt upon the chancellor’s

finding conflicted with other evidence that was before the chancellor. Certainly, reasonable

minds could differ on whether the elements of fraud were met in this case. Nonetheless,

because the evidence was capable of more than one reasonable interpretation, the issue was

for the chancellor as the finder of fact. It was within the chancellor’s discretion to weigh the

credibility of the conflicting testimony and to choose between competing interpretations of




                                              14
the evidence. The evidence before the chancellor was sufficient to support his discretionary

findings that George had perpetuated fraud upon Lisa and that this act was egregious.

                                      CONCLUSION

¶21.   We find that George’s submission of a substantially false Rule 8.05 financial

disclosure statement constituted a fraud on the court, and no time limit was applicable to the

court’s ability to remedy the fraud by modifying the final judgment of divorce. Therefore,

we reverse the judgment of the Court of Appeals and reinstate and affirm the judgment of the

Chancery Court of Hinds County.

¶22. THE JUDGMENT OF THE COURT OF APPEALS IS REVERSED, AND THE
JUDGMENT OF THE CHANCERY COURT OF HINDS COUNTY IS REINSTATED
AND AFFIRMED.

    WALLER, C.J., CARLSON AND GRAVES, P.JJ., DICKINSON, RANDOLPH,
LAMAR, KITCHENS AND PIERCE, JJ., CONCUR.




                                             15